Appeal from an order of the Domestic Relations Court of the City of New York, Family Court Division, Kings County, made after trial, directing appellant to pay $85 a month for the support of respondent on “means basis”. Appellant’s principal contention is that the Domestic Relations Court lacked jurisdiction because the marriage of the parties had bees *858dissolved by a Florida decree of divorce, obtained by him in 1938. The Domestic Relations Court found that appellant’s “ residence ” in Florida was insufficient to establish the requisite change of his domicile so as to accord jurisdiction to the Florida tribunal. Order unanimously affirmed, without costs. No opinion. Present — Beldock, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.